Case 1:17-cv-02897-TWP-MPB Document 172 Filed 08/20/21 Page 1 of 3 PageID #: 2853




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE
  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE
  (NAACP) and LEAGUE OF WOMEN
  VOTERS OF INDIANA,

  Plaintiffs,
                                                          Docket 1:17-cv-02897-TWP-MPB
  v.

  CONNIE LAWSON, in her official capacity as
  the Indiana Secretary of State; J. BRADLEY
  KING, in his official capacity as Co-Director of
  the Indiana Election Division; ANGELA
  NUSSMEYER, in her official capacity as Co-
  Director of the Indiana Election Division,

  Defendants.


                     CONSENT MOTION TO EXTEND TIME FOR FILING
                    PLAINTIFFS’ BILL OF ATTORNEYS’ FEES AND COSTS

          Plaintiffs file this unopposed motion and respectfully ask the Court to extend certain

  deadlines in this matter. The U.S. Court of Appeals for the Seventh Circuit entered a mandate in

  this action on August 10, 2021.1 Pursuant to Fed R. Civ. P. 54(d) and this Court’s Order on

  Consent Motion to Extend Time,2 Plaintiffs’ bill of costs and attorneys’ fees is currently due on

  Thursday, September 9, 2021. Due to previously scheduled personal and professional

  commitments and in order to allow the parties adequate time to meet and confer on these issues




  1
   See Mandate, Ind. State Conf. of the NAACP v. Lawson, No. 1:17-cv-02897 (S.D. Ind. Aug. 10, 2021), ECF.
  No. 169.
  2
   See Order on Consent. Mot to Extend Time, Ind. State Conf. of the NAACP v. Lawson, No. 1:17-cv-02897 (S.D.
  Ind. Sep. 2, 2020), ECF No. 162.
Case 1:17-cv-02897-TWP-MPB Document 172 Filed 08/20/21 Page 2 of 3 PageID #: 2854




  prior to filing, Plaintiffs request an extension to file their motion for costs and fees on Monday,

  November 8, 2021.

         Wherefore, Plaintiffs respectfully request that the Court modify certain deadlines as

  outlined above. Plaintiffs seek these extensions of time not for delay but for good cause and that

  justice may be served.


                                                        /s/ Alexandre J. Tschumi
                                                        Alexandre J. Tschumi
                                                        Sascha N. Rand
                                                        Ellyde R. Thompson
                                                        Ellison Ward Merkel
                                                        Geneva McDaniel
                                                        QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP
                                                        51 Madison Avenue, 22nd Floor
                                                        New York, NY 10010
                                                        (212) 849-7000

                                                        Eliza Sweren-Becker
                                                        BRENNAN CENTER FOR JUSTICE
                                                        AT NYU SCHOOL OF LAW
                                                        120 Broadway, Suite 1750
                                                        New York, NY 10271
                                                        (646) 292-8310

                                                        Trent A. McCain
                                                        MCCAIN LAW OFFICES, P.C.
                                                        363 S. Lake St., Suite 2
                                                        Gary, IN 46403
                                                        (219) 884-0696

                                                        Counsel for Plaintiffs Indiana State
                                                        Conference of the National Association for
                                                        the Advancement of Colored People
                                                        (NAACP) and League of Women Voters of
                                                        Indiana




                                                    2
Case 1:17-cv-02897-TWP-MPB Document 172 Filed 08/20/21 Page 3 of 3 PageID #: 2855




                                  CERTIFICATE OF SERVICE

         I, Alexandre J. Tschumi, an attorney, certify that on August 20, 2021, I caused a true and

  correct copy of the foregoing Consent Motion to Extend Time for Filing Plaintiffs’ Bill of

  Attorneys’ Fees and Costs to be served on counsel for Defendants.

                                                      /s/ Alexandre J. Tschumi
                                                      Alexandre J. Tschumi
                                                      QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
                                                      (212) 849-7000




                                                  3
